DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
This is responsive to the claims filed 06/26/2020. 
The Examiner acknowledges the preliminary amendment filed on 06/26/2020. 
Claims 1-14 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 06/26/2020 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Machine translation of JP 2002-149581A to Oda et al. (hereinafter “Oda”) in view of U.S. Patent Application Publication 2007/0202946 A1 o Matsuyama (hereinafter “Matsuyama”)


Regarding Claim 1, Oda discloses a virtual environment control system for providing a virtual image related to at least part of virtual environment to a player who plays in a plurality of divided 5spaces through a wearable display device which the player is wearing, comprising; 
at least one first detecting device getting first detecting data related to a first play space (figs. 1-3, [0017]-[0019]); 
at least one second detecting device getting second detecting data related to a second play space (figs. 1-3, [0017]-[0020]); 
10at least one auxiliary computing device generating a first virtual image and a second virtual image (figs. 1-3, [0017]-[0020]); 
a first wearable display device displaying the first virtual image to a first player located in the first play space (figs. 1-3, [0017]-[0020]); 
a second wearable display device displaying the second virtual image to a 15second player located in the second play space (figs. 1-3, [0017]-[0020]); 
wherein the auxiliary computing device is getting a first reality position data related to the first player based on the first detecting data (figs. 1-3, [0017]-[0020], [0037]-[0038]), 
getting a first virtual position data, which is position data in virtual environment corresponding to the first player, based on reality position data of the 20first player (figs. 1-3, [0017]-[0020], [0037]-[0038]), 
getting a second reality position data related to the second player based on the second detecting data (figs. 1-3, [0017]-[0020], [0037]-[0038]), and 
getting a second virtual position data, which is position data in virtual environment corresponding to the second player, based on reality position data of the 25second player (figs. 1-3, [0017]-[0020], [0037]-[0038]). 

However, Oda does not explicitly disclose:
wherein the first virtual image is related to an area corresponding to a field of view of a location determined based on the first virtual position data in the virtual environment, and 
wherein the second virtual image is related to an area corresponding to a 30field of view of a location determined based on the second virtual position data in the virtual environment.  
In a related invention, Matsuyama discloses: 
wherein the first virtual image is related to an area corresponding to a field of view of a location determined based on the first virtual position data in the virtual environment (figs. 1-3, 13-14, [0040]-[0044], [0047]-[0049], [0052]-[0055]), and 
wherein the second virtual image is related to an area corresponding to a 30field of view of a location determined based on the second virtual position data in the virtual environment (figs. 1-3, 13-14, [0040]-[0044], [0047]-[0049], [0052]-[0055]).  
Oda discloses a game with players in a virtual space.  Matsuyama discloses a virtual game in which the virtual view position mover continuously moves the first virtual view position and the second view position unless stop information is detected; the movement of the first virtual view position is stopped by the first stop information, and the movement of the second virtual view position is stopped by the second stop information. In other words, the first virtual view position and the second view position are controlled independently from each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation game as disclosed by Matsuyama with that of Oda in order to better organize the game visually by a player. 

Regarding Claim 2, Oda in view of Matsuyama discloses the system of claim 1, 
wherein a distance between the first player and the second player, determined based on the first reality position data and the second reality position 5data, and a distance between the first character and the second character in the virtual environment, determined based on the first virtual position data and the second virtual position data, are different each other (Oda, [0017]-[0020]).  

Regarding Claim 3, Oda in view of Matsuyama discloses 10the system of claim 2, 
wherein the first reality position data, the second reality position data, the first virtual position data and the second virtual position data include a coordinate value (Oda, [0025], [0028]), 
wherein a difference between coordinate values of the first reality position 15data and the second reality position data differs from a difference between coordinate values of the first virtual position data and the second virtual position data (Oda, [0017]-[0020], figs. 1-3).  

Regarding Claim 4, Oda in view of Matsuyama discloses the system of claim 1, 
20wherein the first play space and the second play space are provided by being arranged with a first direction (Matsuyama, figs. 13-14, [0048], [0052]-[0055]), and 
wherein a first virtual area corresponding to the first play space and a second virtual area corresponding to the second play space are provided with a second direction in the virtual environment (Matsuyama, figs. 13-14, [0048], [0052]-[0055]).  

Regarding Claim 5, Oda in view of Matsuyama discloses the system of claim 4, 
wherein the first virtual image includes the second character corresponding to the second player when the first wearable display device is oriented to the second 30direction which differs from the first direction where the second player is located (Oda, figs. 1-4, [0017]-[0021]).  

Regarding Claim 6, 71Oda in view of Matsuyama discloses the system of claim 4, 
wherein the system further includes an input device provided to the first player (Matsuyama, [0036]-[0038]), 
wherein when a command about a predetermined event is obtained as the 5input device is oriented to the second direction which differs from the first direction where the second player is located, the first virtual image is an image of a first character, corresponding to the first player, performing the predetermined event (Matsuyama, figs. 13-14, [0071], [0075]-[0077]), and 
wherein the second virtual image is an image of an effect given to the second character corresponding to the second player according to the predetermined 10event (Matsuyama, [0071], [0075]-[0077]).  

Regarding Claim 7, Oda in view of Matsuyama discloses the system of claim 4, 
wherein the first wearable display device includes a speaker outputting a 15sound (Oda, figs. 1-3, [0017]-[0022]), and 
wherein a sound obtained by the second character corresponding to the second player located in the first direction is outputted through the speaker as a sound occurred from the second direction which is a direction from a first character corresponding to the first player to the second character in the virtual environment (Oda, figs. 1-3, [0017]-[0022]).  

Regarding Claim 8, Oda in view of Matsuyma discloses the system of claim 1, 
wherein the first play space and the second play space are provided by being arranged with a first direction (Oda, [0017]-[0020]; Matsuyama, figs. 13-14, [0043], [0048], [0071]), and 
25wherein the virtual environment includes a virtual area corresponding to the first play space and the second play space (Oda, [0017]-[0020]; Matsuyama, figs. 13-14, [0043], [0048], [0071]).  

Regarding Claim 9, Oda in view of Matsuyma discloses the system of claim 8, 
30wherein the first reality position data and the second reality position data include a coordinate value about a plurality of axes (Oda, figs. 1-3, [0028]), and 
wherein a second character corresponding to the second player provided to the first virtual image is provided within a same axis of a first character 72corresponding to the first player when the first reality position data and the second reality position data have a same coordinate value about a same axis (Oda, figs. 1-3, [0028]).  

Regarding Claim, Oda in view of Matsuyama discloses 5the system of claim 9, 
wherein the system further includes an object which the first player possesses (Oda, figs. 1-3, [0017]-[0020]), 
wherein the second virtual image includes an image of the first character possessing a virtual object corresponding to the object (Oda, figs. 1-3, [0017]-[0020]), and 
10wherein the second virtual image is provided as an image of the second character touching the virtual object corresponding to the object when a hand of the second player moves to a position corresponding to a position of the object (Oda, figs. 1-3, [0017]-[0020]).  

Regarding Claim 11, Oda discloses 15a wearable display device (figs. 1-2, head mounted display 13) for providing a virtual image related to at least part of virtual environment to a player who plays in a plurality of divided spaces, comprising; 
a communicator getting data about another player (figs. 1-3, [0017]-[0019] discloses information processing server 16, head mount display 13, and user control device 15 that converts player data into position information in the real space and transmits the position information and the view field information to the server for both users 10A and 10B); 
a display displaying a virtual image to the player (figs. 1-3, [0017]-[0019] discloses displaying virtual image to the player); and 
20a controller controlling an output of the virtual image of the display (figs. 1-3, [0017]-[0020] discloses information processing server 16).  
wherein the virtual image displayed through the display includes an image related to a first virtual area corresponding to a first play space where the player wearing the wearable display device plays and an image related to a second virtual area corresponding to a second play space where at least one other player except the 25player plays.  

However, Oda does not explicitly disclose wherein the virtual image displayed through the display includes an image related to a first virtual area corresponding to a first play space where the player wearing the wearable display device plays and an image related to a second virtual area corresponding to a second play space where at least one other player except the 25player plays.  
In a related invention, Matsuyma generally discloses a virtual game … wherein the virtual image displayed through the display includes an image related to a first virtual area corresponding to a first play space where the player wearing the wearable display device plays and an image related to a second virtual area corresponding to a second play space where at least one other player except the 25player plays (figs. 1-3, 13-14, [0043]-[0057] discloses a virtual image game where two players can play in different areas and the field of view of each player is displayed based on their position).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation game as disclosed by Matsuyama with that of Oda in order to better organize the game visually by a player. 

Regarding Claim 12, Oda in view of Matsuyama disclosed the wearable display device of claim 11, 
wherein a distance between a character of the other player corresponding to 30the other player and a character corresponding to the player provided to the virtual image is differently provided compared to a distance between the player and the other player (Matsuyama, [0043]-[0044], [0048], [0057], figs. 13-14, discloses field of view being different based on characters).  

Regarding Claim 13, Oda in view of Matsuyama discloses the wearable display device of claim 11, 
wherein the first wearable display device includes a speaker outputting a sound (Oda, figs. 1-3, [0019]-[0022]), 
5wherein a sound obtained by a character of the other player corresponding to the other player located in a first direction from the player is outputted through the speaker as a sound occurred from a second direction which is a direction from a character corresponding to the player to the character of the other player in the virtual environment (Oda, figs. 1-3, [0019]-[0022]).  

Regarding Claim 14, Oda in view of Matsuyama discloses the wearable display device of claim 11, wherein the virtual image is obtained from an auxiliary computing device connected to the communicator (Oda, [0017]-[0019]).


Conclusion
Claims 1-14 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715